Citation Nr: 0127415	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945, and from December 1947 to January 1949.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to 
service connection for the cause of the veteran's death and 
DIC benefits.  The appellant is the veteran's widow.

A personal hearing was held at the RO in March 2000.  In 
addition, a Videoconference Hearing was held in September 
2001 before the Board Member signing this document.  
Transcripts of the hearing testimony are on file.

Establishing service connection for the cause of death of the 
veteran establishes a widow's entitlement to DIC.  Another 
way to establish entitlement to this benefit is by means of 
38 U.S.C.A. § 1318.  This law essentially provides for an 
award of dependency and indemnity compensation as if the 
veteran's death were service connected, if he was rated 
totally disabled for a period of 10 years or more immediately 
preceding death.  The Board has imposed a temporary stay on 
the adjudication of claims for DIC pursuant to 38 U.S.C.A. 
§ 1318 in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
not inconsistent on the "hypothetical entitlement" issue 
under § 1318 or revise the regulations so that they are 
consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.


REMAND

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The veteran died at the Sparks Regional Medical Center, Fort 
Smith, Arkansas, in December 1998.  The cause of death is 
listed on the death certificate as cardiopulmonary arrest.  
No other significant conditions were listed.  

During the veteran's lifetime, service connection had been 
established for a cervical spine disorder rated as 40 percent 
disabling; a post-traumatic stress disorder (PTSD) rated as 
30 percent disabling, and residuals of a shrapnel wound of 
the leg rated as 20 percent disabling.  The combined 
disability rating was 70 percent.

The appellant contends, in essence, that the veteran's 
service-connected spine disorder, PTSD, and residuals of a 
leg wound caused chronic pain, stress, and an inability to 
sleep which weakened him and contributed to the 
cardiopulmonary arrest which caused his death.  

The file does not contain the veteran's terminal hospital 
report.  It does contains a January 1999 letter from C. 
Flanagan, M.D., who states that she treated the veteran for 
about 4 years.  Dr. Flanagan reported that the veteran was 
treated for diabetes mellitus, hypertension, chronic 
significant back pain, peripheral vascular disease, and 
insomnia.  His health had gradually declined, and he suffered 
a stroke in 1995, with residual right side weakness.  In 
October 1998, he underwent a cardiac catheterization.  He was 
found to have high grade coronary artery disease and 
underwent a fairly urgent coronary bypass procedure.  His 
post operative course was very complex.  He had several 
episodes of respiratory failure.  He was found to have an 
abnormal swallowing reflex and was maintained on gastrostomy 
feedings.  His chronic sleep problems worsened and became a 
prominent factor in his hospital course.  He had significant 
episodes of insomnia, sleep apnea, and depression.  He had 
been transferred to a rehabilitation hospital.  
Unfortunately, he continued to have intermittent problems, 
including depression.  During a sleep study, he had a 
cardiopulmonary arrest with resultant anoxic encephalopathy 
that was terminal.  She opined that there was some brain stem 
ischemia that accounted for some of his acute sleep disorder 
and respiratory problems.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and regulations.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  For these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

At the hearings in March 2000 and September 2001, the 
appellant and her daughter, in essence, testified that the 
veteran had severe discomfort and pain from his service-
connected back disorder throughout his lifetime, as well as 
stress from his nervous disorder, including problems 
sleeping.  These conditions weakened his system contributing 
to his death.  The appellant noted that the death certificate 
was not completed by the veteran's treating physician, Dr. 
Flanagan.  There was also some difference of opinion at the 
time of the veteran's death.  While Dr. Flanagan did not 
actually tell her that these conditions contributed to the 
veteran's death, she believed that the doctor would agree 
with her beliefs. 

The RO should ensure that the record is complete, and should 
obtain and associate with the record the terminal hospital 
report, as well as all outstanding medical records from any 
private providers, or facilities at which the veteran was 
treated during his lifetime for psychiatric, musculoskeletal, 
and coronary disorders.  Also, the most recent treatment 
records may provide additional documentation about either the 
veteran's physical status in the few years prior to his 
death, or the progression of his musculoskeletal and 
psychiatric disorders. 

VA regulations require that a VA medical opinion be obtained 
where there is the "mere indication" of a "possible 
association" between, in this case, the veteran's death and a 
service-connected condition.  See 66 Fed. Reg. 45627 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
possible symptomatology for the veteran's service-connected 
PTSD includes stress and anxiety.  38 C.F.R. § 4.130, 
Diagnostic Code 9411, 9440.  This seems to be enough to 
indicate a possible association between this condition and 
his death.  A medical opinion as to the relationship between 
the veteran's service-connected musculoskeletal disorders, 
and PTSD and the cause of his death has not been obtained.  
Therefore, there is insufficient medical evidence of record 
to decide this claim, and the Board concludes that an opinion 
is needed.

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record the veteran's terminal 
hospital record.  In addition, all 
outstanding pertinent medical records, to 
include records from Dr. Flanagan, should 
be obtained.  The RO should also obtain 
records of all VA treatment accorded the 
veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
any negative results.

2.  Upon completion of the evidentiary 
development, the RO must obtain a medical 
opinion from an appropriate specialist as 
to whether it is at least as likely as 
not that a service-connected disability 
contributed substantially or materially 
to cause the veteran's death, and, if 
not, whether a service-connected 
disability resulted in debilitating 
effects and general impairment of health 
to an extent that would have rendered the 
veteran materially less capable of 
resisting the effects of other disease 
primarily causing death.  This opinion 
should be based on a thorough and careful 
review of all the evidence contained in 
the claims folder.

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

4.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate the 
appellant's claims.  If any claim on 
appeal continues to be denied, the 
appellant and her representative must be 
furnished an appropriate supplemental 
statement of the case, and afforded the 
opportunity for written or other response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

